STATE OF MISSOURI,                              )
                                                )
       Plaintiff-Respondent,                    )
                                                )
vs.                                             )            No. SD35207
                                                )
KEVIN C. NEWMAN,                                )            Filed: June 5, 2019
                                                )
       Defendant-Appellant.                     )

           APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                     Honorable Michael J. Cordonnier, Circuit Judge

AFFIRMED

       Kevin C. Newman (“Appellant”) was convicted of first-degree murder and

sentenced to life in prison without parole. He appeals claiming (1) that the trial court

erred in allowing the State to argue facts in closing argument that were not admitted at

trial and (2) that the trial court erred in allowing hearsay statements into evidence. We

reject both claims and affirm the conviction.

       We omit many of the gruesome facts that led to this conviction and subsequent

appeal, as they are not necessary for this appeal, and proceed to the first point. Appellant

claims that the State offered facts during closing argument that were not admitted into




                                                1
evidence. In fact, what Appellant is really arguing is that the State was allowed to make

an inference from facts that were admitted into evidence.

       During the State’s closing argument, the prosecutor referred to witness King

Thomas:

              It took a little while to get there, but yesterday we heard from King
       Thomas. You heard lots of things and mentions about him in the first
       couple days of it. Then he was here. See the fear, maybe the guilt, the
       anguish that he had over this. He saw a sense of duty to be here.

               ....

              King, I’m sure, wished he would have done something sooner.
       Many of us -- I might wish he would have done something sooner. But he
       was the only person with the information. He testified, “I was scared; I
       had two little girls; I know that they were out of state at the time but they
       weren’t always going to be out of state.” He feared [Appellant]. He feared
       what [Appellant] would do. And he knew what [Appellant] had told him
       that [Appellant] had done to [the victim]: I made it look like Freddy
       Krueger got her.

The prosecutor also referred to witness Alyssa Stewart during the State’s final
closing argument:

       Now, Alyssa Stewart didn’t have that same direct contact with
       [Appellant]. But, she testified that whenever [Victim] was missing, an
       associate, Terry, who she’d had almost no contact with, out of the blue
       started messaging her.

       It is these two references that Appellant now complains were not admitted into

evidence. Appellant is mistaken. King Thomas testified at trial to the following:

       [Prosecutor:] King, just before we broke, I asked you why you would be
       afraid. Can you tell me why you would be afraid to testify today?

       [King Thomas:] Because [Appellant] told me that if I ever said anything
       about this situation that we’re here for today, that he would hurt my kids,
       me, kill us.

       Alyssa Stewart also testified at trial. During redirect examination, the prosecutor

asked if she knew Terry Rucker. The following exchange occurred:



                                            2
       [Prosecutor:] Do you . . . know an individual by the name of Terry
       Rucker?

       [Alyssa Stewart:] I do.

       [Prosecutor:] And who is that?

       [Alyssa Stewart:] He -- I met him through Kevin. It was, I think, one of
       his cellmates.

       [Prosecutor:] Was he a friend of yours?

       [Alyssa Stewart:] No. No. We had only met in passing.

       [Prosecutor:] Numerous times? One time?

       [Alyssa Stewart:] Two times at the most. The first time we ever met him,
       me and King ever met him, we gave him a ride to his house, which wasn’t
       very far away. And that was probably the most time we’d ever spent with
       him.

       [Prosecutor:] Did you ever call him?

       [Alyssa Stewart:] No.

       [Prosecutor:] Did you ever send messages by Facebook to him?

       [Alyssa Stewart:] Not -- no, huh-uh.

       [Prosecutor:] After you learned that Ashley had been missing, did he ever
       communicate with you?

       [Alyssa Stewart:] He did. He, out of the blue –

              ....

       [Prosecutor:] Did he send you a message?

       [Alyssa Stewart:] Yes, he did.

On cross examination, Alyssa Stewart testified as follows:

       [Defense counsel:] In fact, King had once sent you a link to a news article
       about [Victim]; am I correct?




                                              3
          [Alyssa Stewart:] Not prior to her discovery. It was after, in regards to us
          being afraid for our families’ lives.

                 ....

          [Defense counsel:] And his message was: We have a target on our head.

          [Alyssa Stewart:] That was after her body was found.

In his recorded statement to investigators, Appellant characterized Terry Rucker as his

best friend and cellmate:

          Investigator: Terry was your cellmate, wasn’t he?

          Appellant: Yeah. That’s like my best friend.

          As noted above, it is clear that in closing argument the State clearly stated

evidence that was admitted into evidence. Appellant complains that the placement of the

statements after a discussion of the threats against King Thomas implies that Terry

Rucker contacted Alyssa Stewart in order to threaten her. It is acceptable for the

prosecutor to argue reasonable inferences from the evidence in closing argument. State

v. McFadden, 391 S.W.3d 408, 422 (Mo. banc 2013); State v. Edwards, 116 S.W.3d
511, 537 (Mo. banc 2003). Alyssa Stewart knew about Victim being missing and

Appellant’s involvement in the murder because she was with Appellant and Victim when

Victim disappeared. It is a reasonable inference when Alyssa Stewart heard from

Appellant’s best friend that she might consider that contact to be threatening. Point I is

denied.

          In his second point, Appellant complains that a statement of Jessica Thomas to the

investigating officer, Detective Matt Farmer, that Appellant had told her ex-husband

(King Thomas) that Appellant had “admitted to [King Thomas] that he had raped,

tortured, and killed [the victim]” was hearsay because the statement was made to Jessica



                                                4
Thomas by someone other than Appellant. Clearly, that is true, however, that does not

end the query. “Hearsay evidence is in-court testimony regarding an out-of court

statement used to prove the truth of the matter asserted therein that derives its value from

the veracity of the out-of-court statement.” State v. Newsom, 299 S.W.3d 784, 788-89

(Mo.App. S.D. 2009). “Hearsay testimony is inadmissible unless it either fits into a

recognized exception or it is offered for a non-hearsay purpose.” Id.

        Detective Farmer testified that he received an anonymous tip concerning the

murder but was not aware of King Thomas’s presence on the night of the murder until he

talked with Jessica Thomas. When Jessica Thomas told him of Appellant’s statement to

her ex-husband, the statement was not admitted for the truth of the statement but rather to

show how the investigator proceeded with the investigation.

        Out-of-court statements that explain subsequent police conduct are
        admissible to supply relevant background and continuity. State v. Dunn,
        817 S.W.2d 241, 243 (Mo. banc 1991). They are also admissible for non-
        hearsay purposes to show why an investigation focused on a defendant.
        State v. Anderson, 862 S.W.2d 425, 433 (Mo.App.E.D.1993). Testimony
        admitted under an exception to the hearsay rule, does not deprive a
        defendant of his Sixth Amendment rights. Dixon v. State, 763 S.W.2d 204,
        207 (Mo.App.1983).

State v. Howard, 913 S.W.2d 68, 70 (Mo.App. E.D. 1995). The trial court did not abuse

its discretion in admitting the statement by Jessica Thomas for a non-hearsay purpose.

        Furthermore, even if the trial court erred in admitting the statement, “on direct

appeal, this Court reviews the trial court for prejudice, not mere error, and will reverse

only if the error was so prejudicial that it deprived the defendant of a fair trial.” State v.

Hicks, 456 S.W.3d 426, 431 (Mo.App. S.D. 2015) (internal quotations omitted). “Trial

court error is not prejudicial unless there is a reasonable probability that the trial court’s

error affected the outcome of the trial.” Id. The statement regarding Appellant’s



                                               5
admission also came into evidence by King Thomas’s testimony. King Thomas testified

without objection that Appellant told him, “I made [the victim] look like Freddy Krueger

got her.”

       Because the statement of Jessica Thomas was cumulative of the admitted

testimony of King Thomas, Appellant was not prejudiced by its admission, even if

erroneous. Improperly-admitted evidence is not prejudicial when essentially the same

facts are established by other evidence before the court. Elliott v. State, 272 S.W.3d 924,

926 (Mo.App. S.D. 2009). Point II is also denied.

       The judgment is affirmed.



Nancy Steffen Rahmeyer, J. – Opinion Author

Don E. Burrell, P.J. – Concurs

Gary W. Lynch, J. – Concurs




                                             6